Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “receive client data from a client device within the communication coverage area over the communication interface circuit; receive network data from an additional PCR through the network interface circuit, the network data comprising remote client data from a remote client device in communication with the additional PCR; receive sensor data from the sensor through the sensor interface circuit; cause pathside data to be generated, wherein the pathside data comprises a portion of the client data, a portion of the network data, and a portion of the sensor data; and transmit the pathside data within the communication coverage area through the communication interface circuit.”  Independent claim 23 recites similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Oyabu (US 2020/0100120) teaches a roadside unit/pathside communication relay (Figs. 1 and 2).  Oyabu further teaches receiving sensor data from a sensor interface of the roadside unit (“The camera 530 can capture a state of the intersection 2 where the roadside unit 5 is installed. An image generated in the camera 530 and capturing a state of the intersection 2 is input into the controller 500” – See [0058]; “The sensor 540 can detect a state of the intersection 2 where the roadside unit 5 is installed … The sensor 540 outputs detection results to the controller 500” – See [0059]; Controller 500 of the roadside unit receives sensor data from sensor 540/camera 530).  Oyabu does not teach receiving client data from a client device within the communication coverage area over the communication interface circuit.  Nor does Oyabu teach receiving network data from an additional PCR through the network a portion of the client data, a portion of the network data, and a portion of the sensor data.
Sayin et al. (US 2019/0287396) teaches a roadside unit/PCR that receives client data from a client device within the communication coverage area over the communication interface circuit (“Driver data 159 is digital data that describes the driver-exclusive information. For example, the driver data 159 may include information about a journey to be taken by the first vehicle 121 (e.g., a start point and an end point), a number of travelers in the first vehicle 121, an urgency associated with the first vehicle 121, etc. In some embodiments, the driver data 159 is received from information that a user provides to the reservation application 199A” – See [0032]; “The request message adheres to DSRC standards and is transmitted to the RSU 122 using the DSRC radio 146. For example, the request message may include messages that are part of the SAE J2735 DSRC standard message sets. In some embodiments, the request message includes a basic safety message (BSM) that includes the sensor data 157, a signal request message that includes both the sensor data 157 and the driver data 159” – See [0081]; The RSU/PCR receives driver data (client data) from a vehicle/device in the communication area of the RSU/PCR).  Sayin does not teach receiving network data from an additional PCR through the network interface circuit, the network data comprising remote client data from a remote client device in communication with the additional PCR.  Nor does Sayin teach receiving sensor data from the sensor through the sensor interface circuit.  Thus, Sayin further does not teach causing pathside data to be generated, wherein the pathside data comprises a portion of the client data, a portion of the network data, and a portion of the sensor data.
Moghe et al. (US 2018/0299274) teaches a roadside unit/PCR that receives network data from an additional PCR through the network interface circuit, the network data comprising remote client data “a given vehicle, assume vehicle 105b for purposes of discussion, travels by RSU 300b and supplies sensor data to RSU 300b, enabling RSU 300b to augment or update its base map” – See [0027]; “At 418, the RSU sends a query to a neighbor RSU seeking data to augment the map (or type of map) that has been selected. At 420, the RSU receives the data to augment the map from the neighbor RSU. At 422 the RSU updates the selected map (or type of map) based on the data to augment the map to obtain an updated map. At 424 the RSU sends at least a portion of the updated map to the vehicle” – See [0033]; See also Figs. 1 and 3; RSU 300 includes a network interface 339.  RSU 300a receives network data from a neighbor RSU 300b (additional PCR), wherein the network data comprises remote client data from vehicle 105b (remote client device).  An updated map (pathside data) is generated based on the network data received from the neighbor RSU).  Moghe does not teach that the PCR receives sensor data from the sensor through the sensor interface circuit.  Thus, Moghe further does not teach causing pathside data to be generated, wherein the pathside data comprises a portion of the client data, a portion of the network data, and a portion of the sensor data.
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, Claims 1-27 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478